TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00013-CV


                          Iris Knight and Eugene Knight, Appellants

                                                 v.

                                   Marshall Gulley, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-FM-12-001292, THE HONORABLE ORLINDA NARANJO, JUDGE
                                  PRESIDING


                            MEMORANDUM OPINION


               Appellants’ brief was due on April 8, 2019. On May 1, 2019, this Court notified

appellants that their brief was overdue, that any brief they filed would require a motion for

extension of time, and that their failure to file a motion for extension of time or a brief with that

motion by May 13, 2019, would result in the dismissal of this appeal for want of prosecution. To

date, appellants have not filed a brief or a motion for extension of time. Accordingly, we dismiss

this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: June 19, 2019